United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
El Paso, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1053
Issued: November 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 19, 2012 appellant filed a timely appeal from the March 21, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP), which denied her occupational
disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a left hand injury causally related to typing in
her federal employment.
FACTUAL HISTORY
On January 31, 2012 appellant, a 63-year-old mission support assistant, filed an
occupational disease claim alleging that she injured her left hand in the performance of duty
1

5 U.S.C. § 8101 et seq.

while performing extensive typing in the clerical department. She first became aware of the
injury on that day. Appellant had previously injured her left hand twice before in the
performance of duty.
OWCP requested additional information and evidence to support appellant’s claim. It
asked appellant to submit a narrative report from her physician providing an opinion, supported
by a medical explanation, as to how work activities in federal employment caused or contributed
to or aggravated her diagnosed medical condition. OWCP emphasized: “This evidence is
crucial in consideration of your claim. You may wish to discuss the contents of this letter with
your physician.” It informed appellant that it would hold her case open for 30 days to afford her
the opportunity to submit the requested information.
The employing establishment confirmed that appellant spent the majority of her day
typing e-mails and documents to ensure proper coordination of projects.
Appellant submitted an electrodiagnostic evaluation showing a mild median neuropathy
at the left wrist consistent with carpal tunnel syndrome.
Dr. Robert R. Bell, a Board-certified orthopedic surgeon, examined appellant on
February 29, 2012. He noted that she had fallen in 2002 and exacerbated arthritis in her left
hand. She had splinting, injection, medications and activity modification, but it did not improve.
Understanding the risks, benefits and alternatives, appellant wished to proceed with arthroplasty.
Dr. Bell diagnosed traumatic arthropathy involving the upper arm.
In a March 21, 2012 decision, OWCP denied appellant’s claim. It found that the
evidence was not sufficient to establish that the diagnosed medical condition was causally related
to the accepted work events. OWCP noted that Dr. Bell related her condition to a fall in 2002 as
the mechanism of injury, while appellant implicated her typing duties.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of duty.2 An employee seeking benefits under FECA
has the burden of proof to establish the essential elements of his or her claim. When an
employee claims that he or she sustained an injury in the performance of duty, he or she must
submit sufficient evidence to establish that he or she experienced a specific event, incident or
exposure occurring at the time, place and in the manner alleged. He or she must also establish
that such event, incident or exposure caused an injury.3
Causal relationship is a medical issue,4 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
2

5 U.S.C. § 8102(a).

3

John J. Carlone, 41 ECAB 354 (1989).

4

Mary J. Briggs, 37 ECAB 578 (1986).

2

opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,5 must be one of reasonable medical certainty6
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.7
ANALYSIS
Appellant attributed her occupational injury to extensive typing in the clerical
department. The employing establishment confirmed that she spent the majority of her day
typing e-mails and documents to ensure proper coordination of projects. Appellant has therefore
met her burden to establish that she experienced a specific event, incident or exposure occurring
at the time, place and in the manner alleged. The question that remains is whether the typing she
performed in the performance of her duties caused an injury.
As noted, causal relationship is a medical question. OWCP asked appellant to submit a
narrative opinion from her physician providing his opinion, supported by a medical explanation,
as to how the implicated work activity caused or aggravated her diagnosed condition. Appellant
did not submit any evidence addressing causation.
An electrodiagnostic study revealed a mild median neuropathy at the left wrist consistent
with carpal tunnel syndrome, but there is no medical opinion evidence connecting this diagnosis
to appellant’s typing duties. Dr. Bell, the attending orthopedic surgeon, did not relate a history
of typing. Instead, he related that appellant had fallen in 2002, exacerbating the arthritis in her
left hand. This did not support appellant’s occupational typing claim.
The Board finds that appellant has not met her burden to establish that she sustained a left
hand injury causally related to typing in her federal employment. The Board will affirm
OWCP’s March 21, 2012 decision denying her January 31, 2012 claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 and 10.607.
CONCLUSION
The Board finds that appellant has not met her burden to establish that she sustained a left
hand injury causally related to typing in her federal employment. The medical opinion evidence
fails to establish the critical element of causal relationship.

5

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

6

See Morris Scanlon, 11 ECAB 384, 385 (1960).

7

See William E. Enright, 31 ECAB 426, 430 (1980).

3

ORDER
IT IS HEREBY ORDERED THAT the March 21, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 19, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

